Citation Nr: 1620033	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left eye disability, to include amblyopia and microtropia.
 
2.  Entitlement to service connection for an acquired psychiatric disability, claimed as a behavior disorder, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and R.D.



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from October 1995 to February 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2013 the Veteran and R.D. testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This case was previously before the Board in March 2014, November 2014, and August 2015, when it was remanded for further development.  

The issue of entitlement to service connection for an acquired psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that the Veteran has a currently diagnosed left eye disability that is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

 The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice in a letter mailed in October 2009, before the initial adjudication of the claims. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records, service personnel records, and pertinent post-service VA and private medical records have been associated with the claims folder.  

The Veteran was scheduled for a VA examination, but informed the Veterans Health Administration that he did not wish to attend as he stated that his left eye disability was genetic, not acquired in active service.  The Board notes that the duty to assist is not a one-way street and, therefore, finds that the AOJ has complied with the examination directives of the remand to the extent possible. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Also, the AOJ provided notice to the Veteran in December 2014 that the Social Security Administration records were unavailable and he should send the information or evidence as soon as he could otherwise a decision could be made on the claim after 30 days.  See 38 C.F.R. § 3.159(e).  The Veteran responded that he did not have the Social Security Administration records.  Following the remands, the AOJ also obtained the Veteran's service personnel records and outstanding VA medical records.  Accordingly, the AOJ substantially complied with the remands.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ noted the elements that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by his representative.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, information as to the Veteran's treatment was obtained.  Following the hearing, he submitted additional records including records from his family physician, Dr. C.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the claim.

I.  Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The U.S. Court of Appeals for the Federal Circuit held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337   (Fed.Cir. 2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II. Analysis

The Veteran's service treatment records (STRs) show that, in November 1996, the Veteran was seen for, and diagnosed with, left eye amblyopia and microtropia.  It was noted that the Veteran should not drive at night, and that no medication was needed for the disorder.  The records also relate that the Veteran wore eye glasses as a child.  In February 1997, it was noted that the Veteran had "decreased visual acuity" and that he needed to be issued "deployable eyewear."  In December 1997, the Veteran reported on a medical examination that he "needed glasses - couldn't see well." His January 1998 separation examination did not show any further left eye issues except for those diagnosed.  The Veteran reported at that time that he needed glasses and could not see well.  

The Board notes that refractive errors are not diseases or injuries, and, therefore, are not subject to service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

However, if a disease or injury is superimposed over a congenital or developmental defect during service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  In the case before the Board, the Veteran originally asserted that he had a left eye injury in service that resulted in current disability.  More recently, in a September 2015 telephonic communication with the RO, the Veteran informed VA that he did not wish to have a VA examination for his left eye disability, as he was told that this was a genetic condition, and he no longer wished to pursue the claim.  The issue was thereafter addressed in a January 2016 supplemental statement of the case and the Veteran has not since informed VA that he wishes to withdraw the claim from his appeal. 

The Veteran's post-service VA and private treatment records of record do not show the Veteran currently has a left eye disability that began in or is related to service.  Also, the competent evidence does not show that he currently has a congenital or developmental defect that was subject to superimposed injury or disease and resulted in additional disability.  However, as mentioned above, the Veteran told VA that he has a congenital left eye disorder that is not related to his active service. 

After a review of the record, the Board concludes that entitlement to service connection for a left eye disorder is not warranted.  The competent and probative evidence of record does not show that the Veteran has a current left eye disability that is related to an injury or disease during his active service.  

As such, the Veteran's claim for service connection for a left eye disorder fails.  The Veteran's diagnosed disorder cannot be attributed to his active service.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has considered the Veteran's lay statements in support of his claims.  In multiple written statements, the Veteran related that he believed that he had a left eye disability that was related to his active service.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing a current eye disability and its etiology, this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose a left eye disability and its etiology.  The claims file does not contain any medical opinions indicating there is a potential link between a current left eye disorder and his active service.  Thus, as previously stated, the medical evidence of record does not support the Veteran's service connection claim.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the competent evidence of record does not show that the Veteran has a current left eye disability that is related to service, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claim of entitlement to service connection for a left eye disability is denied.


ORDER

Entitlement to service connection for a left eye disability is denied.


REMAND

The Board regrets any additional delay this will cause, but another remand is necessary before the issue of entitlement to service connection for a psychiatric disability is adjudicated. 

The Veteran's STRs are negative for report of, treatment for, or diagnosis of an acquired psychiatric disability, or any other problems which could be seen as related to such disorder.   
  
In a February 2015 VA disability benefits questionnaire (DBQ), the examiner stated that the claimed condition was less likely than not proximately due to or the result of the claimed in-service injury, event, illness, or service-connected condition.  The examiner stated that the Veteran did not currently have a mental disorder diagnosis.

During the October 2015 VA examination, the Veteran denied any current significant depression or anxiety, and attributed his past depression and anxiety to being unemployed and to being in love and wanting to get married and start over.  The Veteran also mentioned that he was discharged from active service, which he asserted occurred because he had over-the-counter diet pills in his system which showed up as illegal substances on a drug test.  The examiner opined that the Veteran's anxiety about nine years ago "was transitional and situational."  The Veteran reported that he was not currently in psychiatric treatment, that he did not have any significant psychiatric issues, and "was puzzled why he was being evaluated."  The examiner opined that the Veteran did not meet the criteria for any psychiatric disorder diagnosis, and any psychiatric symptoms that the Veteran had were not related to his active service.  

In a November 2015 addendum, the examiner related that the Veteran did not have any diagnosed psychiatric disorders.  He also opined that the psychiatric symptoms that he experienced (anxiety and depression) were related to, and aggravated by, a "neurological disinhibition" and to his left ulnar and left shoulder problems.  The examiner added that the Veteran reported taking 19-20 stimulant (Ritalin) pills a day, and that the Veteran has noted an increase in his aggressiveness while on those pills.  The examiner opined that the Veteran's psychological problems could be related to the medications he was taking.   

The Veteran's post-service VA medical records reflect that the Veteran was diagnosed with generalized anxiety and a mood disorder due to a medical condition in July 2012, and depression and ADHD before that, and that he is taking Valium, Zoloft, and Ritalin daily.   

In short, the October 2015 examiner opined that the Veteran did not meet the diagnostic criteria for any psychiatric disorders.  The November 2015 examiner reported that the Veteran did meet such diagnostic criteria, but that his psychiatric symptoms were likely related to his left shoulder and left wrist scar disabilities, or could be related to his medication intake.  The Veteran's VA medical records reflect diagnoses of generalized anxiety and a mood disorder due to a medical condition (which was not named in the diagnosis), depression, and ADHD, and of medical treatment related to those diagnoses.  As such, another VA examination is needed to reconcile the contradictory opinions resulting from the medical opinions currently on file, which appear to contradict each other and to contradict internally.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination with a new VA examiner.  The examination should include all necessary diagnostic testing and evaluation. The claims file, including a complete copy of this remand, must be made available to the examiner, who should note that review in the examination report.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide an opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). The examiner should respond to the following:

a) Confirm the existence of any current acquired psychiatric disabilities, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders criteria of the American Psychiatric Association  for respective diagnoses, including depression, ADHD, a mood disorder, and/or an anxiety disorder.  The diagnoses found on examination should be reconciled with those diagnoses made by VA clinicians.  

b) For every psychiatric disability diagnosed or manifested since approximately September 2009 (even if since resolved), opine whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service.

c) In addition, for every psychiatric disability diagnosed or manifested since approximately September 2009 (even if since resolved), opine whether it is at least as likely as not (a 50 percent or better probability) that the disability was either caused or aggravated by any of the Veteran's service-connected disabilities (ulnar neuritis of the left forearm and scar associated with the ulnar neuritis of the left forearm).  The term "aggravated" in the above context refers to a worsening of the underlying condition beyond the natural progress.

2. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a SSOC and provide the requisite opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


